DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed 12/17/2021 have been entered.
Per the 12/17/2021 amendment:
Claims 1, 3-5, 9, 10, 12-14 and 18-20 are currently amended.
Claims 1-20 are now pending.

Response to Arguments

Applicant’s arguments, see Remarks Pages 8-9, filed 12/17/2021, with respect to the rejection(s) of claim(s) 1, 9-10 and 18-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sharma (US 20170126572 A1).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 9-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sreenivasan (US 10700987 B2), hereafter S1, in view of Sharma (US 20170126572 A1), hereafter S2.
Regarding Claim 1, S1 discloses the below limitation:	transmitting, by a client device to a host device, packets via a plurality of communication channels between the client device and the host device (S1 Fig 2 (recreated below ) step 201 communication between a source node and a destination node which comprises intermediate nodes);	determining, by a client device, path maximum transmission units (PMTUs) for the plurality of communication channels based on valid receipt of the packets via the communication channels (Fig 2 step 202 determine optimum packet size of the path); and	transmitting, by the client device, a first stream of packets between the client device and the host device via a first communication channel of the plurality of communication channels based on a first PMTU of the first communication channel (Fig 2 steps 203/ 206 transmit each of the data packets) and

    PNG
    media_image1.png
    854
    698
    media_image1.png
    Greyscale

S1 does not disclose the below limitation:	a priority for the first stream.
S2 does disclose the below limitation:	a corresponding data type of the first stream (S2 Par 37-38 content server 405 considers data types and MTU when routing).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and S2, to combine determining a path maximum transmission unit (PMTU) for paths and then transmitting units based on that PMTU and data type, as disclosed in S2. S2 shows that considering both an MTU (which is analogous to a PMTU) and the data type of a flow is known in the art, and the amended claim language does not put the invention into condition for allowance. S1 and S2 are both directed towards routing packets in a network and detecting and/or lowering the chance of packet fragmentation, which the instant invention is also attempting to address. Therefore, it would have been obvious to combine S1 and S2 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, S1 and S2 disclose the limitations of Claim 1.
S1 further discloses the below limitation:	detecting, by the client device, latency of the first communication channel (S1 see Col 12 lines 18-25 wherein latency is related to packet fragmentation) (Fig 2 step 205 dynamically update the optimum packet size of the optimum network path; see also Col 12 lines 27-32).
S1 does not disclose the below limitation:	detecting, by the client device, latency of the first communication channel being above a threshold;
S2 does disclose the below limitation:	detecting, by the client device, latency of the first communication channel being above a threshold (S2 Par 28 content server 305 may detect that congestion (e.g. latency) exceeds some threshold and not serve the requested content);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and S2, to combine the aforementioned method with detecting latency (e.g. as a result of packet fragmentation in S1 or network congestion in S2) and updating PMTU in response, as disclosed in S1. While neither S1 nor S2 explicitly disclose dynamically updating a PMTU in response to latency exceeding a threshold, it is obvious considering the prior art cited above. Both S1 and S2 are directed to detecting latency, either through the detection of packet segmentation or via network congestion. Both arts are directed towards lowering latency when routing a packet. It is obvious then to take the methods of detecting and lowering latency disclosed in S1 and S2 and combine them with the dynamic adjustment of PMTU as disclosed in S1. Dynamically adjusting PMTU in response to detected latency would be expected to reduce the effect of latency on the network. Therefore, it would have been obvious to combine S1 and S2 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, S1 discloses the below limitation:	one or more processors; and memory storing instructions (S1 Fig 4 processor 402 and memory 415) that, when executed by the one or more processors, cause the apparatus to:	transmit, to a host device, packets via a plurality of communication channels between the apparatus and the host device (Fig 2 step 201 communication between a source node and a destination node which comprises intermediate nodes);	determine path maximum transmission units (PMTUs) for the plurality of communication channels based on valid receipt of the packets via the communication channels (Fig 2 step 202 determine optimum packet size of the path); and	transmit a first stream of packets between the apparatus and the host device via a first communication channel of the plurality of communication channels based on a first PMTU of the first communication channel (Fig 2 steps 203/ 206 transmit each of the data packets) and
S1 does not disclose the below limitation:	a priority for the first stream.
S2 does disclose the below limitation:	a corresponding data type of the first stream (S2 Par 37-38 content server 405 considers data types and MTU when routing).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and S2, to combine determining a path maximum transmission unit (PMTU) for paths and then transmitting units based on that PMTU and data type, as disclosed in S2. S2 shows that considering both an MTU (which is analogous to a PMTU) and the data type of a flow is known in the art, and the amended claim language does not put the invention into condition for allowance. S1 and S2 are both directed towards routing packets in a network and detecting and/or lowering the chance of packet fragmentation, which the instant invention is also attempting to address. Therefore, it would have been obvious to combine S1 and S2 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, S1 and S2 disclose the limitations of Claim 10.
S1 further discloses the below limitation:	detect a latency of the first communication channel (S1 see Col 12 lines 18-25 wherein latency is related to packet fragmentation) (Fig 2 step 205 dynamically update the optimum packet size of the optimum network path; see also Col 12 lines 27-32).
S1 does not disclose the below limitation:	detect a latency of the first communication channel being above a threshold;
S2 does disclose the below limitation:	detect a latency of the first communication channel being above a threshold (S2 Par 28 content server 305 may detect that congestion (e.g. latency) exceeds some threshold and not serve the requested content);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and S2, to combine the aforementioned apparatus with detecting latency (e.g. as a result of packet fragmentation in S1 or network congestion in S2) and updating PMTU in response, as disclosed in S1. While neither S1 nor S2 explicitly disclose dynamically updating a PMTU in response to latency exceeding a threshold, it is obvious considering the prior art cited above. Both S1 and S2 are directed to detecting latency, either through the detection of packet segmentation or via network congestion. Both arts are directed towards lowering latency when routing a packet. It is obvious then to take the methods of detecting and lowering latency disclosed in S1 and S2 and combine them with the dynamic adjustment of PMTU as disclosed in S1. Dynamically adjusting PMTU in response to detected latency would be expected to reduce the effect of latency on the network. Therefore, it would have been obvious to combine S1 and S2 to obtain the invention, as specified in the instant claim.
Regarding Claim 19, S1 discloses the below limitation:	a client device; a host device (S1 Fig 1 source device 101 and destination device 102); wherein the client device comprises:	one or more processors; and memory storing instructions (Fig 4 processor 402 and memory 415) that, when executed by the one or more processors, cause the client device to:	transmit to the host device, packets via a plurality of communication channels between the client device and the host device (Fig 2 step 201 communication between a source node and a destination node which comprises intermediate nodes);	determine path maximum transmission units (PMTUs) for the plurality of communication channels based on valid receipt of the packets via the communication channels (Fig 2 step 202 determine optimum packet size of the path); and	transmit a first stream of packets between the client device and the host device via a first communication channel of the plurality of communication channels based on a first PMTU of the first communication channel (Fig 2 steps 203/ 206 transmit each of the data packets) and
S1 does not disclose the below limitation:	a priority for the first stream.
S2 does disclose the below limitation:	a corresponding data type of the first stream (S2 Par 37-38 content server 405 considers data types and MTU when routing).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and S2, to combine determining a path maximum transmission unit (PMTU) for paths and then transmitting units based on that PMTU and data type, as disclosed in S2. S2 shows that considering both an MTU (which is analogous to a PMTU) and the data type of a flow is known in the art, and the amended claim language does not put the invention into condition for allowance. S1 and S2 are both directed towards routing packets in a network and detecting and/or lowering the chance of packet fragmentation, which the instant invention is also attempting to address. Therefore, it would have been obvious to combine S1 and S2 to obtain the invention, as specified in the instant claim.
Regarding Claim 20, S1 and S2 disclose the limitations of Claim 19.
S1 further discloses the below limitation:	detect a latency of the first communication channel (S1 see Col 12 lines 18-25 wherein latency is related to packet fragmentation) (Fig 2 step 205 dynamically update the optimum packet size of the optimum network path; see also Col 12 lines 27-32).
S1 does not disclose the below limitation:	detect a latency of the first communication channel being above a threshold;
S2 does disclose the below limitation:	detect a latency of the first communication channel being above a threshold (S2 Par 28 content server 305 may detect that congestion (e.g. latency) exceeds some threshold and not serve the requested content);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and S2, to combine the aforementioned system with detecting latency (e.g. as a result of packet fragmentation in S1 or network congestion in S2) and updating PMTU in response, as disclosed in S1. While neither S1 nor S2 explicitly disclose dynamically updating a PMTU in response to latency exceeding a threshold, it is obvious considering the prior art cited above. Both S1 and S2 are directed to detecting latency, either through the detection of packet segmentation or via network congestion. Both arts are directed towards lowering latency when routing a packet. It is obvious then to take the methods of detecting and lowering latency disclosed in S1 and S2 and combine them with the dynamic adjustment of PMTU as disclosed in S1. Dynamically adjusting PMTU in response to detected latency would be expected to reduce the effect of latency on the network. Therefore, it would have been obvious to combine S1 and S2 to obtain the invention, as specified in the instant claim.

Allowable Subject Matter

Claims 2-8 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the steps performed in Claims 2 and 11 are not present in the cited art and provide a level of detail that make it unreasonable to bring in new art to reject them. For example, Claim 2 discloses a priority of a first stream and a priority of a second stream, which is not contemplated in either prior art reference. Claims 3-8 and 12-17 are each dependent upon Claims 2 and 11 respectively, and as such would be allowable if Claims 2 and 11 were rewritten in independent form.
	
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412